Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 10, 16 objected to because of the following informalities:  
Claim 1, line 12 “internal mixing elements” should be replaced with “the internal mixing elements.”
Claim 10, line 1 the term “can” should be replaced with “adapted to.”
Claim 16 should be cancelled. The donut-shaped cup includes liquid in figure 25-26. The liquid in hollow section of the shaft is in different embodiment (e.g. fig. 48).   Appropriate correction is recommended.

Allowable Subject Matter
Claim 1, 6-7, 10, 12-14, 19, 21 would be allowed based on recommendation set forth above. The prior arts fail to teach or fairly suggest a handepice including the capsule having a donut shaped liquid cup that has a central bearing through which a mixing shaft and the internal mixing elements are supported such that the central bearing is actuated upon the capsule being activated and in combination with other limitations set forth in the claim. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571) 270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/           Primary Examiner, Art Unit 3772